Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Ramos on May 21, 2021. Group III is rejoined with Group I as encompassing the allowed antibody of Group I. Claims 137-143 and 151-155 are allowed.

The application has been amended as follows: 

Cancel claims 144-150.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest relevant prior art appears to be US Patent Application Publication 2019/0161548, Johnson at al, claiming priority to December 2015, that teaches anti-CTLA-4 antibodies and mixtures of anti-CTLA-4 and anti-PD-1 antibodies for cancer treatment (Example 4 and Example 5), including anti-CTLA-4 monoclonal antibody 2  (CTLA-4 mAb-2) that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642